DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 
119 (a)-(d). 

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The disclosure is objected to because of the following informalities: 
 In line 3 of [0046]: “… first sub-pixel areas 31 ..." should be changed to --... first pixel areas 31 ...--; 
In line 1 of [0057]: “… The first sub-pixel 32 ..." should be changed to --... The first sub-pixel area 32 ...--; and 
In line 1 of [0059]: “… Based on the FIG. 4 ..." should be changed to --... Based on FIG. 5 ...--.
Appropriate correction is required.

Claim Objections
4.	Claims 1-18 are objected to because of the following informalities: 
In line 6 of claim 1 and line 7 of claim 10: “… any one of first sub-pixel areas ..." should be changed to --... any one of the first sub-pixel areas ...--; 
In line 7 of claim 1 and line 8 of claim 10: “… at least a first opening; and ..." should be changed to --... at least a first opening, and ...--; 
In lines 1-2 of claim 2 and lines 1-2 of claim 11: “… areas of first openings in the first sub-pixel area ..." should be changed to --... areas of the first openings in the first sub-pixel areas ...--; 
In lines 2-3 of claim 3 and line 3 of claim 12: “… any one of first pixel areas ..." should be changed to --... any one of the first pixel areas ...--;
In line 3 of claim 3 and line 3 of claim 12: “… the first sub-pixel areas; and ..." should be changed to --... the first sub-pixel areas, and ...--; 
In line 1 of claim 4 and line 1 of claim 13: “… wherein ..." should be changed to --... wherein: ...--; 
In line 3 of claim 4 and line 3 of claim 13: “… the first sub-pixels ..." should be changed to --... the three first sub-pixels ...--; 
In lines 1-2 of claim 5 and lines 1-2 of claim 14: “… any one of the first sub-pixel areas at least comprises..." should be changed to --... at least any one of the first sub-pixel areas comprises...--; 
In line 4 of claim 5 and line 4 of claim 14: “… the second direction; and ..." should be changed to --... the second direction, and ...--; 
In line 1 of claim 6 and line 1 of claim 15: “… wherein ..." should be changed to --... wherein: ...--; 
In line 1 of claim 8 and line 1 of claim 17: “… wherein ..." should be changed to --... wherein: ...--; and 
In line 8 of claim 8 and line 8 of claim 17: “… in the second pixel area ..." should be changed to --... in the first pixel area ...--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-4, 9-13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lv (U.S. Patent No. US 11,233,095 B2). 

As to claim 1, Lv (Figs. 1-5) teaches a display panel (a display substrate; Figs. 1-2), comprising: 
a display area (a display area with second sub-pixels 122) (Figs. 1-2); 
a non-display area (an area outside a boundary 11) (Figs. 1-2); and 
a transition area (an area with first sub-pixels 121) disposed between the display area (the display area with the second sub-pixels 122) and the non-display area (the area outside the boundary 11) (Figs. 1-2), 
wherein the transition area (the area with first sub-pixels 121) comprises at least a first sub-pixel area (the area of a first sub-pixel 121) arranged along a first direction (a horizontal direction) and/or a second direction (a vertical direction) (Figs. 1-2), and any one of first sub-pixel areas (areas of the first sub-pixels 121) comprises at least a first opening (openings corresponding to the first sub-pixels; col. 7, lines 41-42) (Figs. 1-2); and 
wherein an area of the first opening disposed close to the display area is greater than an area of the first opening disposed away from the display area (in the display area of the display substrate, the first sub-pixels 121 decrease in area gradually in a direction from a position away from the boundary 11 extending in non-straight line to a position close to the boundary 11 extending in non-straight line to achieve a transition of luminance; col. 4, lines 30-36) (Figs. 1-2).

As to claim 2, Lv teaches 
wherein areas of first openings in the first sub-pixel area decrease gradually in a direction from the display area to the transition area (in the display area of the display substrate, the first sub-pixels 121 decrease in area gradually in a direction from a position away from the boundary 11 extending in non-straight line to a position close to the boundary 11 extending in non-straight line to achieve a transition of luminance; col. 4, lines 30-36) (Figs. 1-2).

As to claim 3, Lv teaches 
wherein the transition area (the area with first sub-pixels 121) comprises at least a first pixel area (an area of three first sub-pixels 121) arranged along the first direction (the horizontal direction) and/or the second direction (the vertical direction), and any one of first pixel areas (areas of three first sub-pixels 121) comprises at least one of the first sub-pixel areas (the areas of the first sub-pixels 121) (Figs. 1-2); and 
wherein the areas of the first openings in the first sub-pixel areas decrease gradually in the first direction and/or the second direction (the openings corresponding to the first sub-pixels; col. 7, lines 41-42; (in the display area of the display substrate, the first sub-pixels 121 decrease in area gradually in a direction from a position away from the boundary 11 extending in non-straight line to a position close to the boundary 11 extending in non-straight line to achieve a transition of luminance; col. 4, lines 30-36) (Figs. 1-2).

As to claim 4, Lv teaches 
wherein any one of the first pixel areas (the areas of the first sub-pixels 121) comprises three first sub-pixels (three single-color sub-pixels R, G and B) arranged along the first direction (the horizontal direction) (col. 5, lines 7-13) (Fig. 2); 
colors of the first sub-pixels in any one of the first pixel areas (the areas of the first sub-pixels 121) are different from each other (three single-color sub-pixels R, G and B) (col. 5, lines 7-13) (Fig. 2); and 
a first sub-pixel comprises one of red sub-pixel, green sub-pixel, or blue sub-pixel (three single-color sub-pixels R, G and B) (col. 5, lines 7-13) (Fig. 2).

As to claim 9, Lv teaches 
wherein in a top view of the display panel, the transition area is an irregular straight line (the display area includes a boundary 11extend in non-straight line; col. 3, lines 50-52) (Figs. 1-2).

As to claims 10-13 and 18, these claims differ from claims 1-4 and 9, respectively, in that claims 1-4 and 9 are display panel claims whereas claims 10-13 and 18 are display module claims therewith.  Thus, claims 10-13 and 18 are analyzed as previously discussed with respect to claims 1-4 and 9, respectively.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lv in view of Nakanishi (U.S. Pub. No. US 2019/0140026 A1).

As to claim 5, Lv teaches the display panel of claim 4.
Lv does not teach wherein any one of the first sub-pixel areas at least comprises the first opening (disposed close to the display area and a second opening disposed away from the display area, and the first opening and the second opening are arranged along the first direction or the second direction; and wherein an area of the second opening is smaller than the area of the first opening.
Nakanishi (Fig. 8) teaches 
wherein any one of the first sub-pixel areas at least comprises the first opening (e.g., six lower openings in second row and 10th to 12th sub-pixels) disposed close to the display area and a second opening (e.g., six upper openings in second row and 10th to 12th sub-pixels) disposed away from the display area, and the first opening (e.g., the six lower openings in second row and 10th to 12th sub-pixels) and the second opening (e.g., the six upper openings in second row and 10th to 12th sub-pixels) are arranged along the first direction or the second direction (the vertical direction) (Fig. 8); and 
wherein an area of the second opening (e.g., the six lower openings in second row and 10th to 12th sub-pixels) is smaller than the area of the first opening (e.g., the six upper openings in second row and 10th to 12th sub-pixels) (Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used two openings in a sub-pixel as taught by Nakanishi into a display substrate of Lv because two openings in a sub-pixel improves smooth transition of luminance in a transition area.

As to claim 6, Nakanish teaches wherein 
the first opening (e.g., the six lower openings in second row and 10th to 12th sub-pixels) and the second opening (e.g., the six upper openings in second row and 10th to 12th sub-pixels) are arranged along the second direction (the vertical direction) (Fig. 8); 
a line corresponding to centers of the first openings (e.g., the six lower openings in second row and 10th to 12th sub-pixels) in a same one of the first pixel areas is parallel to the first direction (the horizontal direction) (Fig. 8), and a line corresponding to centers of second openings (e.g., the six upper openings in second row and 10th to 12th sub-pixels) in the same one of the first pixel areas is parallel to the first direction (the horizontal direction) (Fig. 8); and 
the areas of the first openings (e.g., the six lower openings in second row and 10th to 12th sub-pixels) in the same one of the first pixel areas are equal to each other (Fig. 8), and areas of the second openings (e.g., the six upper openings in second row and 10th to 12th sub-pixels) in the same one of the first pixel areas are equal to each other (Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used two openings in a sub-pixel as taught by Nakanishi into a display substrate of Lv because two openings in a sub-pixel improves smooth transition of luminance in a transition area.

As to claim 7, Lv teaches the display panel of claim 1.
Lv does not teach wherein a number of openings in the first sub-pixel area disposed close to the display area is greater than a number of openings in the first sub-pixel area disposed away from the display area.
Nakanish (Fig. 8) teaches
wherein a number of openings (ten) in the first sub-pixel area (e.g., the sub-pixel 53R) disposed close to the display area is greater than a number of openings (six) in the first sub-pixel area (e.g., the sub-pixel 53B) disposed away from the display area (Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a different number of openings in a sub-pixel as taught by Nakanishi into a display substrate of Lv because a different number of openings in a sub-pixel improves smooth transition of luminance in a transition area.

As to claims 14-16, these claims differ from claims 5-7, respectively, in that claims 5-7 are display panel claims whereas claims 14-16 are display module claims therewith.  Thus, claims 14-16 are analyzed as previously discussed with respect to claims 5-7, respectively.

Allowable Subject Matter
9.		Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Lv and Nakanishi, either singularly or in combination, does not teach the limitation “the areas of the first openings in a same one of the first pixel areas are not equal to each other, and the areas of the second openings in the same one of the first pixel areas are not equal to each other; and in the direction from the display area to the transition area, the areas of the first openings in the first pixel area decrease gradually, and the areas of the second openings in the second pixel area decrease gradually” of claims 8 and 17 in combination with other limitations of the base claim and any intervening claims, respectively.

Conclusion

10.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nonaka (U.S. Pub. No. US 2010/0289994 A1) is cited to teach a color image display device, a color filter substrate, a color pixel array substrate, and an electronic device which is capable of displaying an image with no differences in color balance between end portions and inner portions of a non-rectangle image display region.
Lin (U.S. Patent No. US 11,009,911) is cited to teach a display panel including a non-rectangular display area, in which the display panel includes a first pixel row including a plurality of inner pixels and a plurality of end pixels and the inner pixels are disposed in the non-rectangular display area and the end pixels are disposed between the end of the first pixel row and the inner pixels.

Inquiries 

11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691